Citation Nr: 0944773	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that in a VA Form 9 received in April 2009, 
the Veteran requested a Travel Board hearing at the RO.  
However, in correspondence received in June 2009, the Veteran 
withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.704(e). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's bilateral hearing loss disability did not begin or 
chronically worsen during active service or within one year 
after discharge from active service, and that any claimed 
relationship between the Veteran's active service and his 
current hearing loss disability is no more than purely 
speculative.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009)

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A September 2007 VCAA notice letter explained the evidence 
necessary to substantiate the Veteran's claim for service 
connection for bilateral hearing loss.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  In addition, the letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the required VCAA notice was 
completed in September 2007, prior to the initial 
adjudication in August 2008. 

Additionally, the Veteran was provided with notice that his 
service treatment records had been lost or destroyed in an 
August 2008 RO letter, the August 2008 RO rating decision on 
appeal, and in a March 2009 statement of the case.  In the 
August 2008 RO letter, the RO advised the Veteran of the 
types of evidence that could help substitute for service 
treatment records, such as statement from military medical 
personnel, "buddy" certificates or affidavits, employment 
examination reports, medical evidence from clinicians who had 
treated him after service, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains a 
record of private treatment for hearing loss in July 2007.  
In his August 2007 application for benefits the Veteran 
indicated that this was his only treatment after service for 
bilateral hearing loss.  

In an August 2008 determination, the RO concluded that the 
Veteran's service treatment records had been lost or 
destroyed.  This was based on replies from the service 
department dated in September 2007, December 2007, January 
2008, and June 2008, that the Veteran's service treatment 
records had likely been destroyed by fire in 1973, and that 
alternate records could not be located in searches of 
alternate sources after additional information was received 
from the Veteran in October 2007.  Consequently, the Board 
finds that it is reasonably certain that the sought service 
treatment records and alternate records no longer exist or 
that further efforts to obtain them would be futile.  See 38 
U.S.C.A. § 5103A(b)(3).

In August 2008 the RO contacted the Veteran to see if he had 
any service treatment records in his possession and he 
indicated he did not.  Also in August 2008 the Veteran 
completed a form indicating that he had no other information 
or evidence to give VA to substantiate his claim. 

Also of record is a report of a VA examination conducted in 
June 2008.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The June 2008 examiner concluded that he could 
not resolve the matter of whether the Veteran's hearing loss 
was related to service without resort to pure speculation.  
He supported  this conclusion by noting that there was no 
evidence of record to support the Veteran's claim of having 
sustained hearing loss during service, and that therefore the 
claimed relationship between hearing loss and military 
service is purely speculative.  In the context of a record 
showing the first treatment of hearing loss over 60 years 
after active service, and no specific descriptive information 
from the Veteran as to the nature of any hearing loss during 
service or for decades thereafter, the Board finds the VA 
examiner's conclusion probative and well-reasoned, and 
consistent with the evidence of record.  Accordingly, the 
Board finds the VA examination report is adequate for 
purposes of adjudication of the Veteran's appeal.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Particularly in cases where, as here, a veteran's service 
treatment records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

As noted above, in an August 2008 RO letter, the RO advised 
the Veteran of the types of evidence that could help 
substitute for service treatment records, such as statement 
from military medical personnel, "buddy" certificates or 
affidavits, employment examination reports, medical evidence 
from clinicians who had treated him after service, letters 
written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  
In August 2008 the RO contacted the Veteran to see if he had 
any service treatment records in his possession and he 
indicated he did not.  Also in August 2008 the Veteran 
completed a form indicating that he had no other information 
or evidence to give VA to substantiate his claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.
   
Certain chronic disabilities, to include bilateral hearing 
loss, insofar as it constitutes an organic disease of the 
nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Factual Analysis

The RO received the Veteran's application for service 
connection for bilateral hearing loss in August 2007.  He 
indicated in the application that his hearing loss had begun 
in March 1945.  He wrote that he flew flight aircraft during 
training in open cockpit aircraft, and that the only ear 
protection offered at that time was cloth pilot "helmets" 
with a quarter inch of lambs wool over the ears, and that he 
was exposed to a great deal of noise.  (Quotes in original.)  
He wrote that this was when his hearing problems began.

Also in his August 2007 application, the Veteran indicated 
that the only treatment he had received for bilateral hearing 
loss was in July 2007.  The Board notes that this is over 60 
years after active service.  The Board finds that the lack of 
treatment for hearing loss for over 60 years after discharge 
from active service constitutes evidence of significant 
probative weight against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The private records of treatment in July 2007 for bilateral 
hearing loss include graphical audiological examination 
results and a diagnosis of high frequency sensorineural 
hearing loss. 

In the present case, there is no diagnosis or other 
indication by competent medical evidence of bilateral hearing 
loss disability within one year of active service.  
Accordingly, a presumption of service connection for 
bilateral hearing loss, insofar as it may constitute an 
organic disease of the nervous system, is not warranted.  See 
38 C.F.R. §§ 3.307 and 3.309(a).

At a June 2008 VA examination, pure tone thresholds in the 
right ear were 25 decibels at 500 hertz, 30 decibels at 1000 
hertz, 35 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 65 decibels at 4000 hertz.  Pure tone thresholds in the 
left ear were 30 decibels at 500 hertz, 35 decibels at 1000 
hertz, 55 decibels at 2000 hertz, 75 decibels at 3000 hertz, 
and 85 decibels at 4000 hertz.  Speech recognition scores 
were 92 percent in the right ear and 86 percent in the left 
ear.  These findings establish that the Veteran has a current 
bilateral hearing loss disability as defined in VA 
regulations.  See 38 C.F.R. § 3.385.  The June 2008 VA 
examination report reflects that the Veteran provided a 
history of in-service noise exposure during his training at 
West Point, including 13 hours of flight training in a PT-17 
open cockpit plane and firing of an M-1 rifle without hearing 
protection.  

The June 2008 VA examiner opined that he could not resolve 
the question asked of him without resort to pure speculation.  
He elaborated that there were no medical records in the 
Veteran's claims file relative to the time during military 
service, and that there was no evidence uncovered to support 
the Veteran's claim of having sustained hearing loss while at 
West Point.  He concluded that a relationship between the 
condition of hearing loss and military service would be 
purely speculative.  The Board finds that this opinion is of 
significant weight and probative value in adjudication of the 
Veteran's claim.  The benefit of the doubt may be resolved in 
the Veteran's favor where there is an approximate balance of 
positive and negative evidence; however, the benefit of the 
doubt does not extend to cases where the resolution of the 
matter in favor of the Veteran would require resort to pure 
speculation.  See 38 C.F.R. § 3.102.  The examiner's 
conclusion that any proposed relationship between service and 
hearing loss is no more than purely speculative in this case, 
where there is no medical evidence of treatment or complaint 
of hearing loss until over 60 years after active service, and 
no specific description or any sort of corroborating evidence 
of continuing symptoms over these intervening 60 years, is 
well-reasoned and consistent with the evidence of record.

The Board has considered the Veteran's descriptions of his 
hearing loss having begun during active service.  However, 
the Board finds these descriptions to be less than fully 
credible.  The Veteran has provided no description of the 
hearing loss he encountered during service and no example of 
its effect upon him during service or the years after 
service, and has pointed to no evidence that would 
corroborate hearing loss until over 60 years after active 
service.  In August 2008 he was provided a list of the types 
of evidence that could help to substitute for his missing 
service treatment records, but still has only submitted 
records of audiological treatment first rendered over 60 
years after active service.  

To the extent the Veteran asserts, without the support of a 
competent medical opinion, an etiological relationship 
between in-service noise exposure and his current bilateral 
hearing loss, the Board notes that, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  In this case, although competent to report 
he had in-service noise exposure, he is not competent to 
relate that noise exposure to his current hearing loss 
disability.  To the extent he asserts that his in-service 
noise exposure is the cause of his current bilateral hearing 
loss, this assertion carries essentially no probative weight.

In sum, the evidence shows that the Veteran first received 
treatment for his bilateral hearing loss disability over 60 
years after active service.  This constitutes highly 
probative evidence of significant evidence against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  A VA examiner has provided as well-reasoned 
opinion as to why any claimed relationship between in-service 
noise exposure and current hearing loss disability is no more 
than purely speculative.  This is also probative evidence 
against the Veteran's claim.  There is no competent medical 
evidence relating bilateral hearing loss to acoustic trauma 
experienced during active service.  Further, the Veteran's 
lack of any but the most general description of his hearing 
loss incurred in active service or as to his symptoms 
experienced from the time of his discharge from service 
forward significantly diminishes the probative value and 
credibility of his assertion that his bilateral hearing loss 
began during active service.  He has provided only a very 
general assertion that he began experiencing hearing loss 
during active service, and there is no evidence to 
corroborate or substantiate his assertions.  His general 
assertions are outweighed by the multiple evidentiary 
considerations of significant probative weight discussed 
directly above.  

In light of the unavailability of the Veteran's service 
treatment records, the Board has carefully considered the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  However, for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, entitlement to service connection for 
bilateral hearing loss is not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


